Citation Nr: 1025591	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical and 
thoracolumbar strain.

2.  Entitlement to a compensable rating for multiple small 1 to 2 
millimeter scars over the mid thoracic and lumbar spine.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from February 1995 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In May 2010, the Veteran testified at a Central Office Board 
hearing before the undersigned.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical and thoracolumbar strain is attributable to an 
inservice automobile accident.

2.  The Veteran's multiple small 1 to 2 millimeter scars over the 
mid thoracic and lumbar spine measure 8 centimeters by 7 
centimeters; they do they cause limitation of motion or 
limitation of function; there is no underlying soft tissue damage 
so the scarring is not deep; there is no burn scar; the scarring 
is not unstable or painful. 



CONCLUSIONS OF LAW

1.  Cervical and thoracolumbar strain was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for a compensable rating for service-connected 
multiple small 1 to 2 millimeter scars over the mid thoracic and 
lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in May 2006 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  Additional letters were sent to the Veteran in May 2008 
and July 2008.

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded an appropriate VA examination, as 
discussed below.   

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.  The Board also notes that as the 
service connection claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


Background

The Veteran was involved in a serious motor vehicle accident in 
July 1996.  The automobile flipped several times and she was 
ejected from the car and suffered multiple injuries, including 
injuries to the left wrist/hand, right hip, and left knee.  

Color photographs of the automobile show extensive damage to 
include a crushed appearance of the passenger side where the 
Veteran was seated.  

On her separation examination, the Veteran reported that she 
suffered injuries to her back, including severe scratching which 
resulted in scars which were still present.  She also had 
recurrent back pain which she also stated was the result of the 
accident and had been present since the accident.  The physical 
examination for all body systems was normal.  

Post-service, the Veteran was afforded a VA examination in 
October 1997.  The examiner indicated that the Veteran had 
multiple small 1-2 millimeter scars scattered over the posterior 
mid thoracic and upper lumbar spine which were residuals of glass 
cuts.  

In a July 1998 rating decision, service connection was granted 
for a right ankle sprain and a non-compensable rating was 
assigned; fractures of the 4th and 5th fingers of the left hand 
and a 20 percent rating was assigned; a right dislocated hip 
injury and a 10 percent rating was assigned; chondromalacia of 
the left knee and a 10 percent rating was assigned; residuals of 
a spider bite and a non-compensable rating was assigned.  The 
combined rating was 40 percent.  

In June 2002, the Veteran was afforded another examination by VA, 
but the spine was not examined.  

In an August 2002 rating decision, service connection was granted 
for multiple small 1 to 2 millimeter scars over  the mid thoracic 
and lumbar spine (as shown on the October 1997 examination).  A 
non-compensable rating was assigned.  

Thereafter, additional medical records from Kaysville Clinic were 
received.  Private medical records dated in June and July 2002 
documented complaints of back and neck pain.  It was noted that 
she had been in a May 2002 automobile accident (later, this 
accident is noted to have occurred in 2003).  

In July 2005, the Veteran was afforded another examination by VA.  
Physical examination of the right hip, left knee, right wrist, 
and spine was undertaken.  With regard to the back, multiple 
scarring was noted.  There was a scar located on the right side 
of the lumbar area which was level, measuring 2 centimeters by .8 
centimeters.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  There 
was a scar located on the right side of the lumbar area which was 
level, measuring about 1 centimeter by .4 centimeters.  There was 
no tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  There were also multiple 
small scars on the lumbar area on the right side, measuring .2 
millimeters in length and .2 millimeters in width.  There was no 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  They were not 
disfiguring or tender.  They were of less than 6 square feet in 
area.  The diagnosis was multiple small 1 to 2 millimeter scars 
over the mid thoracic and lumbar spine.  The examiner indicated 
that the current disabilities did not affect her usual 
occupation.

October 2005 VA outpatient records reflected that the Veteran had 
back and hip pain since the inservice car accident.  In February 
2006, it was noted that the current back pain was possibly 
related to the inservice car accident and certainly exacerbated 
by a more recent car accident.  In April 2006, it was again noted 
that the back pain had been present since the inservice car 
accident.  

In an April 2006 rating decision, a separate 10 percent rating 
based on limitation of motion of the left wrist was granted.  The 
combined rating was increased to 50 percent.

In June 2006, the Veteran was afforded an examination by VA.  At 
that time, she reported that she had suffered from both cervical 
and thoracolumbar problems since her 1996 automobile accident.  
It was also noted that she had been in a second accident in 2003.  
Physical examination was conducted.  X-rays showed joint 
narrowing and slight straightening of the cervical lordosis 
attributed to muscle spasms.  The lumbar and thoracic spine x-
rays were normal.  The examiner indicated that the Veteran likely 
hurt her spine in the second accident.  The examiner indicated 
that at the time of the first accident, she did not report any 
spine (neck or upper back) pain.  However, the Board notes that 
the Veteran's separation examination did in fact reflect 
complaints of pain.  

In a September 2006 rating decision, an increased rating of 10 
percent was assigned to right ankle sprain.  In pertinent part, a 
compensable rating for multiple small 1 to 2 millimeter scars 
over the mid thoracic and lumbar spine was denied, a TDIU was 
denied, and service connection for cervical and thoracolumbar 
strain was denied.  The Veteran appealed to the Board.

Thereafter, a July 2007 magnetic resonance imaging (MRI) of the 
cervical spine revealed mild spondylosis at C3-4 and C5-6 was 
shown.

As of February 2008, the Veteran's vocational rehabilitation 
records are updated.  She was unable to complete her 2007 courses 
due to medical problems.  However, there was a discussion of her 
being able to transfer schools and she indicated a desire to 
continue training.  

In May 2008, the Veteran was afforded an examination by VA.  
Examination of the back scars showed that the elevated scar area 
on the mid back consisted of a grouping of approximately 20 small 
scars ranging from .2 to 2 centimeters in length and occurring in 
an area measuring about 8 centimeters by 7 centimeters.  The 
scars had hypopigmentation of less than 5 square inches.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hyperpigmentation, or abnormal texture.  The examiner noted that 
the Veteran's left hand injury prevented her ability to use that 
hand for employment purposes.  

In an August 2008 rating decision, service connection was granted 
for ulnar neuropathy and a 20 percent rating was assigned.  In 
addition, an increased rating of 30 percent was granted for left 
wrist disability, and an increased rating of 20 percent was 
granted for right hip dislocation.  The combined rating for all 
service-connected disabilities was increased to 70 percent.  

In November 2009, the Veteran was seen by Corey J. Wallach, M.D. 
primarily for her ulnar nerve disability.  At that time, it was 
noted that she was status post multiple traumas with multiple 
subjective complaints.  Neurological deficit related to the ulnar 
nerve was shown.  The Veteran was then seen by 
Michael Wright, PA-C and Jeffrey Lovallo, M.D., who indicated 
that the Veteran had left ulnar nerve entrapment related to her 
1996 accident.  


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).. In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that under section 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, 
although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Initially, the Board must assess the competence of the Veteran to 
report the onset of her spine pain as due to the inservice car 
accident, as well as her credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court noted 
that a veteran is competent to testify to factual matters of 
which he had first-hand knowledge and, citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held 
that lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

As the Veteran provided credible testimony regarding her car 
accident and the residuals thereof, and the Veteran is competent 
to testify as to both the incurrence and continuity of 
symptomatology associated with the injury, the Board notes that 
the Veteran is competent to report as to the circumstances of her 
inservice accident.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving 
a claim of service connection for paranoid schizophrenia where 
lay persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack 
of corroboration does not, by itself render lay evidence 
incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board must 
first "determine whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc.").  

However, in this case, there is corroboration of the accident.  
In addition, the separation examination recorded the complaints 
of back pain.  And while the service separation examination 
revealed a "normal" examination, all other systems were also 
documented to be normal which was shown not to be the case on the 
post-service examination.  As such, the "normal findings" on 
that examination are not conclusive.  Thus, the Board accepts 
that the Veteran had back pain/spine pain following the 1996 
inservice car accident and since that time, as also documented in 
post-service medical records as well as testimony from the 
Veteran's spouse.  

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's testimony credible.  As noted, the 
car accident is documented.  The lay evidence of back pain/spine 
pain following the accident is documented.  The post-service lay 
and medical evidence supports a finding of continued spine pain 
following service.  The Veteran's spine pain has been 
characterized as cervical and thoracolumbar strain.  There is a 
question of whether this disability is due to the inservice car 
accident or a post-service car accident.  The VA outpatient 
records generally attribute it to the inservice car accident.  
Conversely, the June 2006 VA examiner indicated that the Veteran 
likely hurt her spine in the second accident, post-service.  
However, as noted, the conclusion appeared to be based on a 
finding that there were no complaints of spine pain following the 
inservice accident which was inaccurate as the Veteran's 
separation examination did in fact reflect complaints of pain.  
As such, this medical opinion it is of little probative value.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In weighing the probative value of the evidence of record, the 
Board accords the most probative value to the inservice findings, 
the post-service lay evidence, and the outpatient reports which 
attribute the Veteran's spine pain to the 1996 inservice car 
accident.  The inservice findings are contemporaneous to the car 
accident and are thus particularly probative.  See generally 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran's reports 
are consistent with that documentary record and are also 
consistent with the nature of her car accident which is well 
documented in the record.  In addition, her spouse provided 
consistent testimony.  Although some of the VA outpatient records 
also referred to the post-service car accident, the Board cannot 
distinguish between those two accidents.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

To the extent that there is conflicting evidence, the Board must 
afford the Veteran the benefit-of- the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection is warranted for cervical 
and thoracolumbar strain.  


Rating for Scars

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  A 30 percent evaluation is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features, or; with two or three 
characteristics of disfigurement.  Id.  A 50 percent evaluation 
is assigned with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of disfigurement.  
Id.  An 80 percent evaluation is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: a scar, 5 or more 
inches in length; a scar, at least one-quarter inch wide at 
widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin in 
an area exceeding 6 square inches.  Id. at Note (1).  Tissue loss 
of the auricle and anatomical loss of the eye are rated under 
Diagnostic Codes 6207, 6061, or 6063 as appropriate.  Id. at Note 
(2).  Unretouched color photographs should be considered when 
evaluating under these criteria.  Id. at Note (3).

Scars, other than on the head, face, or neck, that are deep or 
that cause limited motion are assigned a 40 percent evaluation 
for an area or areas exceeding 144 square inches; a 30 percent 
evaluation for an area or areas exceeding 72 square inches; a 20 
percent evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); and a 10 percent evaluation for an 
area or areas exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar 
is one associated with underlying soft tissue damage.  Id. at 
Note (2).  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating may be assigned for scars which are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating is 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may 
also be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability. 38 C.F.R. § 4.14. However, it is possible 
for a veteran to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; the critical element in permitting the 
assignment of several evaluations under various diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994) (impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation)

In this case, the scarring being considered is not located on the 
head, face, or neck nor do they cause limitation of motion or 
limitation of function.  There is no underlying soft tissue 
damage so the scarring is not deep.  There is no burn scar.  The 
scarring is also not unstable.  

In sum, the Veteran has multiple small scars on her mid thoracic 
and lumbar spine area.  In total, they measure 8 centimeters by 7 
centimeters.  The Veteran has described the area of the area of 
the scarring as feeling numb, burning, and painful.  However, she 
testified that she did not know whether the tenderness was from 
the scarring or the underlying muscles.  More importantly, on the 
objective testing, there was no tenderness noted.  The Veteran 
has been examined on more than one occasion and has received VA 
outpatient treatment which spans years.  She has never reported 
pain or tenderness and the VA examinations specifically noted no 
tenderness of the scarring area.  These objective reports are 
more probative as the evaluations were conducted specifically for 
the purpose of ascertaining the residuals.  The positive findings 
were identified, such as elevation and hypopigmentation.  
However, the negative results were also identified, such as no 
tenderness.  As such, the preponderance of the evidence is 
against entitlement to a higher rating.

During the pendency of this appeal, VA amended the rating 
schedule governing ratings of skin, 38 C.F.R. § 4.118, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (September 23, 
2008).  This amendment applies to all applications for benefits 
received by VA on or after October 23, 2008.  Id.  As the 
Veteran's claim for an increase was received prior to that date, 
her claim is not subject to the amended regulation.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a compensable rating.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back scarring with 
the established criteria found in the rating schedule for back 
scarring shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above.  The Board therefore has determined that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Service connection for cervical and thoracolumbar strain is 
granted.

Entitlement to a compensable rating for multiple small 1 to 2 
millimeter scars over the mid thoracic and lumbar spine is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The Veteran has a claim pending for a TDIU; however, further 
clarification is necessary.  Her vocational rehabilitation folder 
indicates that she is obtaining a degree to reenter the 
workforce, but any information dated after February 2008 is not 
of record.  It should be ascertained if she completed her 
vocational rehabilitation training.  

In addition, the Veteran and her representative indicated that 
her recent VA examination was incomplete as it pertained to her 
orthopedic disabilities.  As such, the Board finds that a VA 
examination should be conducted to determine whether her service-
connected disabilities alone prevent her from engaging in a 
substantially gainful occupation, particularly since service 
connection has been granted for cervical and thoracolumbar 
strain.  

Accordingly, this matter is REMANDED for the following actions:

1.  It should be ascertained if the Veteran 
has completed her vocational rehabilitation 
training and her vocational rehabilitation 
Chapter 31 folder should be updated.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  Any indicated 
tests should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities (cervical and lumbar strain, 
residual of fractures of the 4th and 5th 
metacarpals of the left hand, left ulnar 
neuropathy, residuals of right hip 
dislocation, chondromalacia of the left 
knee, limitation of motion of the left 
wrist, chronic right ankle strain, residuals 
of a spider bite of the left lower abdomen, 
and multiple small scars over the thoracic 
and lumbar spine) render her unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience when 
arriving at this conclusion, but factors 
such as age or impairment caused by 
nonservice-connected disabilities are not to 
be considered.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

4.  Finally, the AMC should readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


